TENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT This Tenth Amendment to Amended and Restated Credit Agreement (herein, the "Amendment") is entered into as of September 12, 2008, by and among Learning Curve Brands, Inc. ("LCB"), Learning Curve International, Inc. ("LCI"), The First Years Inc. ("TFY"), Racing Champions Worldwide Limited ("RCWL"; LCB, LCI, TFY, and RCWL being referred to herein collectively as the "Borrowers"), Harris N.A., as Administrative Agent, and the Lenders party hereto. PRELIMINARY STATEMENTS A. The Borrowers, the Lenders and the Administrative Agent entered into an Amended and Restated Credit Agreement dated as of September15, 2004, as heretofore amended (the "Credit Agreement").All capitalized terms used herein without definition shall have the same meanings herein as such terms have in the Credit Agreement. B. The Borrowers have requested that the Lenders make certain other amendments to the Credit Agreement, and the Lenders are willing to do so under the terms and conditions set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: SECTION1.AMENDMENTS. Subject to the satisfaction of the conditions precedent set forth in Section2 below, the Credit Agreement shall be and hereby is amended as follows: 1.1. Section 2.1(c) of the Credit Agreement shall be amended and restated to read in its entirety as follows: (c) Extension Fee.On October 14, 2008, the Borrowers shall pay to the Administrative Agent, for the account of the Lenders, a non-refundable extension fee in an amount equal to 0.125% of the Revolving Credit Commitments then in effect, which such fee shall be fully earned when paid. 1.2. The table set forth in the definition of "Applicable Margin" appearing in Section 5.1 of the Credit Agreement shall be amended and restated to read in its entirety as follows: Level Cash Flow Leverage Ratio for Such Pricing Date Applicable Margin for Base Rate Loans under revolving credit and Reimbursement Obligations shall be: Applicable Margin for Eurodollar Loans under Revolving credit and Letter of credit Fee Shall Be: Applicable Margin for Commitment Fee Shall Be: IV Greater than or equal to 3.00 to 1.0 2.00% 3.50% 0.50% III Less than 3.00 to 1.0, but greater than or equal to 2.50 to 1.0 1.50% 3.00% 0.50% II Less than 2.50 to 1.0, but greater than or equal to 2.00 to 1.0 1.00% 2.50% 0.50% I Less than 2.00 to 1.0 0.50% 2.00% 0.40% 1.3. The Administrative Agent and the Borrowers acknowledge and agree that as of September 12, 2008, the rates per annum opposite Level I shall be in effect until the next Pricing Date. 1.4. The definition of "Revolving Credit Commitments" appearing in Section 5.1 of the Credit Agreement shall be amended and restated in its entirety to read as follows: "Revolving Credit Termination Date" means November14, 2008, or such earlier date on which the Revolving Credit Commitments are terminated in whole pursuant to Section1.13, 9.2 or 9.3 hereof. 1.5 The first sentence set forth in Section 6.4 of the Credit Agreement shall be amended and restated to read in its entity as follows: The Borrowers shall use the proceeds of the Revolving Credit solely for general working capital purposes in the ordinary course of business. SECTION2.
